DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  The term MAC is recited within the claims, possibly representing an acronym, without first reciting the definition of the acronym in the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Medium access control unit… configured to receive” in claim 1;
“Relay processing unit configured to transmit” in claims 1, 2 and 9;
“Check frame generation unit configured to generate” in claims 1, 3-5, 8 and 10;
“Abnormality detection unit determines” in claims 1, 3-5 and 8;
“A reception processing unit configured to transmit” in claims 2-4 and 8
“An output processing unit configured to transmit” in claims 2-4, 7 and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12 recites the limitation "the pre-patrol frame" in the abnormality detection case statement (ii).  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the relay processing unit " in the abnormality detection case statement preamble.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “Medium access control unit… configured to receive” in claim 1, “Relay processing unit configured to transmit” in claims 1, 2 and 9, “Check frame generation unit configured to generate” in claims 1, 3-5, 8 and 10, “Abnormality detection unit determines” in claims 1, 3-5 and 8, “A reception processing unit configured to transmit” in claims 2-4 and 8,  and “An output processing unit configured to transmit” in claims 2-4, 7 and 8. invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyasu et al. US 2008/0144629 (hereinafter Tomi), in view of IWATA et al. US 2020/0106704 (hereinafter IWATA) and Kanayama US 2014/0298076 (hereinafter Kanayama).
Regarding claim 1, Tomiyasu teaches a relay device (relay 100 as shown in Figures 1 and 8) comprising: 
a plurality of ports each provides a physical layer [Tomi, Figs. 1 and 8 (the relay device of Figure 8 provides several ports each providing a physical layer to access other devices connected thereto via their respective physical links)];
 	a medium access control unit connected to the plurality of ports and configured to receive a communication frame from one port out of the plurality of ports and transmit the communication frame to another port out of the plurality of ports [Tomi, ¶35-¶36]; 

a check frame generation unit configured to generate a check frame that is a predetermined communication frame for checking operation of the relay processing unit (the check frame generation unit 201 is configured to generate a check frame that is a predetermined communication frame for checking operation of the relay processing units which includes units of the relay for the communication of check frames and bandwidth [Tomi, ¶55 and ¶69]); 
and an abnormality detection unit  (bandwidth comparing unit 109) configured to determine whether the relay processing unit (units of the relay) is operating normally based on the check frame (the information from the check frames may be utilized to determine if device settings are consistent, interpreted as operations are normal [Tomi, Figs. 6 and 9, S206-S207-S208]), wherein the relay processing includes a plurality of procedures (the relay processing includes a plurality of units for performing different processes), the relay processing unit performs a part or all of the plurality of procedures for the check frame (the relay device's 100 processing units of Figures 3 and 8 comprise at least part of the plurality of units for performing procedures (Figures 6 and 9) of the check frame)[Tomi, Figs. 3 and 8 (relay and units thereof) and Figs. 6 and 9 (check frame procedures)], and 
the abnormality detection unit determines that an abnormality has occurred in the relay processing unit when: 
(i) a pre-circulation frame  that is a check frame before at least one procedure (which is interpreted as the "previously stored bandwidth value" recited by Tomi because this preset value is information that is part of a check frame but is made know to the relay before any of the bandwidth extracting and comparing processes are performed [Tomi, ¶60-¶62 and ¶85]) is performed mismatches 
But with respect to the relay processing unit, while Tomi teaches that the received frames are processed to be forwarded out of the relay via the port that the corresponds to the destination address (See citations), it does not explicitly teach wherein the MAC unit cooperates to help this process of communicating the frame to another port that corresponds to the destination. 
IWATA teaches a relay processing unit (processing section 41) configured to transmit (send packets to other connected devices via the communication ports 34 as per ¶135), in cooperation with the medium access control unit (the switch section 31 is interpreted as the MAC unit as it performs the MAC layer switching related functions corresponding to the address resolution logic (ARL) table based routing of Ethernet frames as per ¶128 & ¶131-¶132) and through the medium access control unit (the switch section 31), the communication frame (Ethernet frame) received from the medium access control unit (switch section) to another port (such as one of the other communication ports 41) that corresponds to destination information (destination MAC address) included in the communication frame (Ethernet frame) as relay processing  [IWATA, ¶126-¶135]; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomi, indicating that the a relay may be utilized to transfer Ethernet frames between various ports in order to transport the packet from a first endpoint device to a second endpoint device, with the teachings of IWATA, indicating that a relay processor and MAC processor cooperate to perform the routing of received frames between various ports using Address 
 However, (ii) and (iii) are taught by Kanayama as follows:
(ii) the post-circulation frame is not acquired after a predetermined time has elapsed since the pre-patrol frame is acquired  (the response waiting time has elapsed (time-out) wherein the no state check packet report (interpreted as the post-circulation frame) is received from FE device 14-0 since the check state packet S12 (interpreted as the pre patrol frame) from State Managing device 18-0 was sent in Figure 8A of Kanayama and acquired by the FE 14-0); or 
(iii) time required from the acquisition of the pre-circulation frame to the acquisition of the post-circulation frame deviates from a predetermined expected value by equal to or more than a predetermined threshold value (interpreted as being taught according to the teachings of Kanayama as being the amount of time or time interval required to receive the check state report S12 (interpreted as the post-circulation frame) following the transmission of the check state packet S11 from state managing device 18-0 (interpreted as the pre-circulation frame). It is noted that in the taught instance of a time-out in S12 of Figure 8A, this time to interval from S11 until the reception of S12 (which fails to happen prior to the time-out) is determined to be equal to or more than the predetermined threshold value (interpreted as the time-out value) [Kanayama, Figure 8A, ¶108-¶110]).


Regarding claim 12, Tomiyasu teaches a relay device (relay 100 as shown in Figures 1 and 8) comprising: 
a plurality of ports each provides a physical layer [Tomi, Figs. 1 and 8 (the relay device of Figure 8 provides several ports each providing a physical layer to access other devices connected thereto via their respective physical links)];
 	a MAC connected to the plurality of ports and configured to receive a communication frame from one port out of the plurality of ports and transmit the communication frame to another port out of the plurality of ports [Tomi, ¶35-¶36]; 
a relay processor configured to transmit, using the destination address, the communication frame received onward to another port (destination port stored in association with the destination address) that corresponds to destination information included in the communication frame as part of the relay processing [Tomi, ¶35-¶36]; 

and an abnormality detection processor (bandwidth comparing unit 109) configured to determine whether the relay processor (units of the relay) is operating normally based on the check frame (the information from the check frames may be utilized to determine if device settings are consistent, interpreted as operations are normal [Tomi, Figs. 6 and 9, S206-S207-S208]), wherein the relay processing includes a plurality of procedures (the relay processing includes a plurality of units for performing different processes), the relay processor performs a part or all of the plurality of procedures for the check frame (the relay device's 100 processing units of Figures 3 and 8 comprise at least part of the plurality of units for performing procedures (Figures 6 and 9) of the check frame)[Tomi, Figs. 3 and 8 (relay and units thereof) and Figs. 6 and 9 (check frame procedures)], and 
the abnormality detection processor determines that an abnormality has occurred in the relay processing unit when: 
(i) a pre-circulation frame  that is a check frame before at least one procedure (which is interpreted as the "previously stored bandwidth value" recited by Tomi because this preset value is information that is part of a check frame but is made know to the relay before any of the bandwidth extracting and comparing processes are performed [Tomi, ¶60-¶62 and ¶85]) is performed mismatches with a post-circulation frame that is a check frame after the at least one procedure is performed (interpreted as a performed comparison processing by Tomi ¶60-¶61 resulting in the determination that the relay's preset bandwidth is "inconsistent" (being the mismatch) with the determined bandwidth of the received check frame (being interpreted as the post-circulation frame because the determination 
But with respect to the relay processing unit, while Tomi teaches that the received frames are processed to be forwarded out of the relay via the port that the corresponds to the destination address (See citations), it does not explicitly teach wherein the MAC unit cooperates to help this process of communicating the frame to another port that corresponds to the destination. 
IWATA teaches a relay processor (processing section 41) configured to transmit (send packets to other connected devices via the communication ports 34 as per ¶135), in cooperation with the MAC (the switch section 31 is interpreted as the MAC as it performs the MAC layer switching related functions corresponding to the address resolution logic (ARL) table based routing of Ethernet frames as per ¶128 & ¶131-¶132) and through the medium access control unit (the switch section 31), the communication frame (Ethernet frame) received from the medium access control unit (switch section) to another port (such as one of the other communication ports 41) that corresponds to destination information (destination MAC address) included in the communication frame (Ethernet frame) as relay processing  [IWATA, ¶126-¶135]; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomi, indicating that the a relay may be utilized to transfer Ethernet frames between various ports in order to transport the packet from a first endpoint device to a second endpoint device, with the teachings of IWATA, indicating that a relay processor and MAC processor cooperate to perform the routing of received frames between various ports using Address Resolution Logic Tables. The resulting benefit of the combination would have been the ability to learn and resolve address to port mapping relations to inform the relay of how to best route the frame to its intended destination; and although the combination of Tomi, in view of IWATA (as indicated in the above claim mapping to the Tomi reference) teaches the abnormality detection unit determines that an 
 However, (ii) and (iii) are taught by Kanayama as follows:
(ii) the post-circulation frame is not acquired after a predetermined time has elapsed since the pre-patrol frame is acquired  (the response waiting time has elapsed (time-out) wherein the no state check packet report (interpreted as the post-circulation frame) is received from FE device 14-0 since the check state packet S12 (interpreted as the pre patrol frame) from State Managing device 18-0 was sent in Figure 8A of Kanayama and acquired by the FE 14-0); or 
(iii) time required from the acquisition of the pre-circulation frame to the acquisition of the post-circulation frame deviates from a predetermined expected value by equal to or more than a predetermined threshold value (interpreted as being taught according to the teachings of Kanayama as being the amount of time or time interval required to receive the check state report S12 (interpreted as the post-circulation frame) following the transmission of the check state packet S11 from state managing device 18-0 (interpreted as the pre-circulation frame). It is noted that in the taught instance of a time-out in S12 of Figure 8A, this time to interval from S11 until the reception of S12 (which fails to happen prior to the time-out) is determined to be equal to or more than the predetermined threshold value (interpreted as the time-out value) [Kanayama, Figure 8A, ¶108-¶110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomi, in view of IWATA indicating the abnormality detection unit determines that an abnormality has occurred in the relay processing unit when: (i) a pre-circulation frame that is a check frame before at least one procedure is performed mismatches with a post-circulation frame that is a check frame after the at least one procedure is performed, with the teachings 

Regarding claim 11, the combination of Tomi, in view of IWATA and Kanayama teaches the relay device according to claim 1, wherein the relay device relays the communication frame in accordance with an Ethernet standard ([IWATA, Figure 1, ¶79-¶80 (the Ethernet frames are relayed via switch device 101 using the Ethernet standard IEEE 802.3)]).
	(See the motivation to combine Tomi, in view IWATA as set forth in the rejection of claim 1)

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combinations of all the claimed elements as recited in claim 2 in combination with the recited claim 1 are not taught by the combination of prior art applied above or in view of any of the references considered that were produced by the Examiner’s Search of the available prior art.

Conclusion


Matsuike et al. US 2013/0182720 (Figures 2-3, ¶50-¶65MAC forwarding using the MAC layer to learn and process incoming packets for forwarding based on the destination address to port mappings)

Sign et al. US Patent 10,587,514 (Figure 3, Ethernet frames within the network data are received and delimited at the ingress physical layer interface serving as a port and the Layer 2 processing is performed on the packets to determine how to best forwarding the data based on forwarding table mapping information.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467